Order filed October 10, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00604-CV
                                    ____________

                   SCOTT ALEXANDER CLARK, Appellant

                                          V.

 STEVEN WAYNE CLARK AND ROBERT GEORGE CLARK, Appellees


                       On Appeal from the Probate Court
                            Galveston County, Texas
                       Trial Court Cause No. PR-74867-A

                                     ORDER

      Appellant’s brief was due September 24, 2019. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before October 25, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM



Panel Consists of Chief Justice Frost and Justices Wise and Hassan.